DETAILED ACTION
Currently, claims 1-20 are pending for application 16/868627 filed 7 May 2020.  All references in the IDS have been considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20  are rejected under 35 U.S.C. 101. because the claims are directed to an abstract idea; and because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. v. CLS Bank International, et al, 573 U.S. (2014). In determining whether the claims are subject matter eligible, the Examiner applies the 2019 USPTO Patent Eligibility Guidelines. (2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, Jan. 7, 2019.)
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—claim 1 recites a method which is a process. Claims 11 and 20 recite a machine/device/system and product respectively. 
Step 2A, prong one: Does claim 1 recite an abstract idea, law of nature or natural phenomenon? Yes—the limitations of “determining a set of features of the input”, “generating… at least one modification to one feature of the set of features of the object”, “generating as output … and based on the received object and the generated modification, a modified object”, and ”repeating the determination of a set of features, the generation of at least one modification, the generation of the output, … wherein the modified object is used as the object”  as drafted, are mental steps for determining a set of features (act of observation, evaluation, judgement) of an object for input into a model, generating a modification of features and an associated/resulting modified object (act of evaluation or evaluation such as with pen and paper), and repeating that process for the modified object. Alternatively, “generating, … at least one modification to one feature of the set of features of the object”, “generating as output of … and based on the received object and the generated modification, a modified object”, and ”repeating … the generation of at least one modification, the generation of the output, … wherein the modified object is used as the object”  as drafted, are mathematical steps of  changing a feature of an object using a mathematical model,  generating an associated modified object using the mathematical model, and repeating that process for the modified object. 
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. Although the claim recites that the recited functionality includes “receiving an object as input,” “capturing a feedback signal indicative of a reaction to the output,” “receiving the feedback signal as input …. in a feedback loop for a next iteration,” and ”repeating … the capturing of  the feedback signal in the next iteration, and receiving the feedback signal as input,” this recited functionality consists of mere data gathering steps of receiving (an object or feedback signal as input), and capturing a feedback signal (corresponding to a reaction) over successive iterations. The claim recites these elements at a high level of generality that does not impose a meaningful limit on the judicial exception and does not integrate the mathematical and mental steps into a practical application (See MPEP 2106.06.05(g)). The trained “generator adversarial network” is also recited at a high level of generality and merely generally links to respective technological environments (machine learning using a GAN) and therefore likewise amounts to no more than a mere instructions to apply the exception using generic computer components and is insufficient to integrate the mental and mathematical steps into a practical application. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No— The recitation in the preamble is insufficient to transform a judicial exception to a patentable invention because the preamble elements are recited at a high level of generality that simply links to a field of use, see MPEP 2106.05(h). Likewise, the trained “generator adversarial network” is recited at a high level of generality that simply links to a field of use and the claimed extra-solution of data gathering is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(d)(II)(i)). In addition, it is noted that performing iterative, repetitive calculations is well-understood, routine and conventional (see, e.g., MPEP 2106.05(d)(II)(ii)). The claim thus recites computing components only at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Taken alone, their additional elements do not amount to significantly more than the above- identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 11 and 20, which recite a system/device and a computer product, respectively, to perform the mathematical and mental steps. It is noted that claims 11 and 20 additionally recite additional elements in the following limitations that are recited at a high-level of generality such that amounts to no more than a mere instructions to apply the exception using a generic computer component (Step 2A, Prong 2) and that are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g): processors (claim 11), memory with program instructions (claim 11), and  non-transitory computer readable storage medium comprising instructions (claim 20).
As to dependent claims (2-10) and (12-19) which depend from claims 1and 11 respectively, these claims  recite additional limitations that fall under Step2A prong 1 as mathematical and mental steps. Specifically dependent claims 4, 5, 8, 10, 14, 15, and 18 recite mathematical steps as follows: 
Claims 4, 14: “wherein the feedback loop is instantiated as a reinforcement learning model comprising a reward function or an optimization algorithm” (mathematical step of using or optimizing a (reward) function in the feedback)  
Claims 5, 15: “wherein in the feedback loop the reward function is maximized” (mathematical step of maximizing a function)  
Claims 8, 18: “wherein the repeating is stopped if a stop condition is met, and wherein the stop condition comprises at least one of a predefined number of iterations, a predetermined time period, or a delta of the reward function value is smaller than a predefined threshold value”   (mathematical step of repeating until numerical criterion is satisfied)
Claim 10: “wherein the generation of the at least one modification to one feature of the set of features of the object further comprises: determining a harmony factor as a function of an appearance of the object and an appearance of a surrounding of the object” (mathematical step of computing a factor as a function of attributes of an object/image)
Moreover, dependent claims 9, 10, and 19 recite mental steps as follows: 
Claims 9, 19: “wherein the feedback signal is a function of time varying results of an emotive analysis of a user, or a group of users, observing simultaneously the object”  (mental step of assessing/judging/evaluating the emotional state of a human)  
Claim 10: “wherein the generation of the at least one modification to one feature of the set of features of the object further comprises: determining a harmony factor as a function of an appearance of the object and an appearance of a surrounding of the object” (mental step of evaluating/judging/observing a harmony/aesthetic attribute associated with appearances of objects)
Moreover, dependent claims 2-4, 6, 7, 12-14, 16, and 17 recite additional elements to be addressed at Step 2A, Prong 2 and at Step 2B as follows: claims (2, 12), (3, 13), (6, 16), and  (7, 17) respectively recite “wherein the feedback signal originates from a user input signal or a master system” (claims 2, 12), “wherein the feedback signal is related to at least one of an auditory, visual, or textual, phenomenologically observable variable” (claims 3, 13), “wherein the object is an image and wherein the set of features comprises at least one of the group comprising a geometrical form in the image, an orientation of the geometrical form, a color value of the geometrical form, a size of the geometrical form, a position of the geometrical form, a pixel density, and a brightness value” (claims 6, 16), and “wherein the feedback loop also receives preference data or profile data” (claim 7, 17)   which are more details on the data in the data gathering steps (received data, captured and received feedback signal)  that amount to no more than  mere instructions to apply the exception using a generic computer component, does not integrate the mental and mental steps into a practical application (Step 2A, Prong 2) and also do not impose a meaningful limit on the judicial exception (see MPEP 2106.05(d)(II)(i)). Furthermore, each of claims (4, 14)  recites the element “reinforcement learning model” (claims 4, 14) which is recited at a high level of generality that simply links to a field of use which are recited at a high level of generality and merely links the judicial exception to a particular technological environment (machine learning) using generic computing components and therefore also does not impose a meaningful limitation on the judicial exception. 
In summary, as shown in the analysis above, claims 1-20  do not provide any additional elements that when considered individually or as an ordered combination, amount to significantly more than the abstract idea identified. Therefore, as a whole, claims 1-20  do not recite what have the courts have identified as "significantly more”. In particular, there is no indication that the combination of elements improves the functioning of a computer or improves another technology when claims are considered individually or as an ordered combination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 and 11-20  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kazemi et al. (“Preference-Based Image Generation”, Proceedings of the IEEE/CVF Winter Conference on Applications of Computer Vision, March, 2020, pp. 3393-3402), hereinafter referred to as Kazemi.


In regards to claim 1, Kazemi teaches A method for performing an iteration of an output of a trained generator adversarial network, the method comprising: receiving an object as input for the generator adversarial network; ([Abstract, p. 3394, Section 1,
Figure 1] In this paper, we introduce the Preference-Based Image Generation (PbIG), a new method to retrieve the corresponding latent code of the user’s mental image. … We propose to adopt preference-based reinforcement learning, which learns from a user’s judgment of the generated images by a pretrained generative model. Since the proposed method is completely decoupled from the training stage of the underlying generative models, it can easily be adopted by any method, such as GANs and VAEs., At each step, the users are required to compare a pair of generated images by a pre-trained generative model and select their preferences. The proposed framework then learns the corresponding latent representation of users’ mental images. wherein a (pre)trained GAN receives an input in the form of a selected image (i.e. selected for further consideration/analysis in the GAN) in an iterative process (as shown in Figure 1) involving user (or synthetic) feedback to generate an image (represented by the random code) consistent with the mental image of the user (in other words, the selected image is input in a general sense into the GAN in order to generate other images based on that selection)  determining a set of features of the input by the generator adversarial network; ([p. 3395, Section 3, p. 3397, Section 4.2] At each time step, the user is given a pair of images generated from z1 and z2 to indicate (a) which image is more similar to the desired image, (b) the two images are equally similar, or (c) none of them is comparable to the desired image. If one of the images is selected as preferable, then its corresponding label l is set to one.,  For example, in face generation, conditioning the generated face on some facial attributes, such as the gender, hair and skin colors narrows down the problem into looking exclusively for the geometrical properties of the desired face. This can reduce the average number of comparisons by the user drastically. In conditional setting, we provide the generator network with an interpretable code c, like facial attributes, and a random code z, which represents the subtle variations of the image. Therefore, our framework only needs to learn the random code z., wherein the GAN determines the features associated with the selected image as corresponding to both the random code used to generate the selected image but also according to an underlying (non-random) interpretable code c which corresponds to principal features of the image (e.g., gender, hair, skin colors, etc.) in the same latent space as the random code.) generating, by the generator adversarial network, at least one modification to one feature of the set of features of the object; ([pp. 3395-3396, Section 4.1] The random code sampling policy is the key element of the whole framework to succeed…. Consequently, at each step we select a pair of codes as follows: <equation 9>  where epsilon is the probability of taking a completely random action from the code space, zlast is the latest learned latent code, N(zlast, σ2 ) is a normal distribution with mean zlast and variance σ 2 , and N (µd, σ2 d ) is the distribution of GAN latent code, which is assumed to be a normal distribution with mean µc and variance σ 2 c in this paper., wherein a set of features of the image are modified based on modification of the random latent code as shown in equation 9 where it is noted that the interpretable code c corresponding to the principal features are also modified according to probability epsilon (exploratory mode).) generating as output of the generator adversarial network, and based on the received object and the generated modification, a modified object; ([p. 3395, Section 3, pp. 3395-3396, Section 4.1, Figure 1, Figure 2]The GAN generator then produces two images from the given codes for user comparison., The random code sampling policy is the key element of the whole framework to succeed…. Consequently, at each step we select a pair of codes as follows: <equation 9>  … Following this formulation, we generate completely random images and gradually give more chance to explore the neighborhood of the learned latent code., wherein (two) new images are generated based on the random modification/perturbation of the latent code based on both the selected input image, its latent features, and the modification to those features as shown, for example, in Figures 1 and 2.) capturing a feedback signal indicative of a reaction to the output of the generator adversarial network; ([p. 3395, Section 3, p. 3398, Section 5, Figure 1] At each time step, the user is given a pair of images generated from z1 and z2 to indicate (a) which image is more similar to the desired image, (b) the two images are equally similar, or (c) none of them is comparable to the desired image. If one of the images is selected as preferable, then its corresponding label l is set to one. Correspondingly, the label of the unfavored image is set to zero., We trained the models using both human and synthetic feedbacks. In human-based experiments, feedback was provided by a subject who is given a pair of generated images. For synthetic feedback, the agent queries for comparison based on deep image features, extracted from a VGG19 [29], instead of human preferences., wherein a user or synthetic feedback signal is generated/captured in the form of the selection of a preferred image among the two image options generated by the GAN.) receiving the feedback signal as input by the generator adversarial network in a feedback loop for a next iteration; ([p. 3395, Section 3, p. 3398, Section 5, Figure 1] If one of the images is selected as preferable, then its corresponding label l is set to one. Correspondingly, the label of the unfavored image is set to zero…. We can update the parameters of NR to predict the user’s preference labels….The GAN generator then produces two images from the given codes for user comparison. The parameters of the reward network are updated based on the user-assigned labels and their estimated values to minimize the loss function in (5)., To evaluate the similarity using both fine and course features, we calculate an average perceptual loss over conv3 4 and conv5 4 of the VGG19 network. …Finally, we define the total similarity distance between a generated image and the desired image as a weighted average of the content and style losses., wherein the GAN receives the user/synthetic signal which corresponds to the selection of a preferred image (labelled preference) in a reinforcement learning process to learn the preferences of the user (real or synthetic) for use in a subsequent iteration of image generation.) and repeating the determination of a set of features, the generation of at least one modification, the generation of the output, the capturing of the feedback signal in the next iteration, and receiving the feedback signal as input, wherein the modified object is used as the object.  ([p. 3395, Section 3, Figure 1, Figure 2]At each time step, the user is given a pair of images generated from z1 and z2 to indicate (a) which image is more similar to the desired image, (b) the two images are equally similar, or (c) none of them is comparable to the desired image. If one of the images is selected as preferable, then its corresponding label l is set to one. Correspondingly, the label of the unfavored image is set to zero. … The GAN generator then produces two images from the given codes for user comparison. The parameters of the reward network are updated based on the user-assigned labels and their estimated values to minimize the loss function in (5)., wherein the coupling of reinforcement learning with the GAN-based generation of images creates a closed loop for systematically bringing the images into alignment with the user’s mental image (or synthetic image) by means of iteratively improving the learned representation of the user’s preferences from the iterative generation, presentation, and selection of images as shown in Figure 1.)

In regards to claim 2, the rejection of claim 1 is incorporated and Kazemi further teaches wherein the feedback signal originates from a user input signal or a master system.  ([p. 3395, Section 3, p. 3398, Section 5, Figure 1] At each time step, the user is given a pair of images generated from z1 and z2 to indicate (a) which image is more similar to the desired image, (b) the two images are equally similar, or (c) none of them is comparable to the desired image. If one of the images is selected as preferable, then its corresponding label l is set to one. Correspondingly, the label of the unfavored image is set to zero. …, We trained the models using both human and synthetic feedbacks. In human-based experiments, feedback was provided by a subject who is given a pair of generated images. For synthetic feedback, the agent queries for comparison based on deep image features, extracted from a VGG19 [29], instead of human preferences…. Finally, we define the total similarity distance between a generated image and the desired image as a weighted average of the content and style losses. Next, the preferred image is defined as the image with the minimum perceptual loss with the desired image based on the following formulation: …, wherein, as shown in Figure 1, a feedback signal either is generated by a user by selecting a preferred image or is generated synthetically based on a process/system (master system) for assigning a selected preference based upon style and content features of an image generated via the VGG19 CNN.)

In regards to claim 3, the rejection of claim 2 is incorporated and Kazemi further teaches wherein the feedback signal is related to at least one of an auditory, visual, or textual, phenomenologically observable variable. ([p. 3395, Section 3, p. 3398, Section 5, Figure 1] In our proposed Preference-Based Image Generation (PbIG) the state of environment does not change as the user has a fixed mental image at all time, and taking new actions does not change the desired image., We trained the models using both human and synthetic feedbacks. In human-based experiments, feedback was provided by a subject who is given a pair of generated images. For synthetic feedback, the agent queries for comparison based on deep image features, extracted from a VGG19 [29], instead of human preferences…. Finally, we define the total similarity distance between a generated image and the desired image as a weighted average of the content and style losses. Next, the preferred image is defined as the image with the minimum perceptual loss with the desired image based on the following formulation: …, wherein the feedback signal (image selection) is associated with visual attributes (observable variables) such as which are generated by the VGG19 network (e.g., to compute the perceptual loss which depends on the content and style of an image) but also which are based upon a user’s visual association of the selected image and his/her mental image (in other words, for the user, the feedback depends upon visual cognition and experience variables) and wherein it is noted that the claims only require one of the items in the list of items.) 
 
In regards to claim 4, the rejection of claim 1 is incorporated and Kazemi further teaches wherein the feedback loop is instantiated as a reinforcement learning model comprising a reward function or an optimization algorithm.  ([p. 3395, Section 2.2, p. 3395, Section 3] In PbRL, the policy and reward estimators are implemented as two neural networks which are updated in the following steps: first, the agent takes an action, a, based on the policy network π, i.e., a = π(o). The parameters of π are optimized to maximize the sum of estimated rewards rˆ = NR(o, a) where NR is the reward network; then, a pair of observations are passed to the user for comparison; finally, the parameters of the reward network are updated to estimate a higher reward for the user preferred observation., In contrast, we optimize directly the GAN random code z that produces user’s mental image. This code is considered as the action in our RL formulation.…. Following the approach in [3], the reward estimator network, NR, can be interpreted as a preference-predictor when we consider rˆ = NR(z) as a factor which quantifies the user’s judgments. …<equation 4> …  To this end, we minimize the crossentropy loss between the estimated preferred probability and the actual labels provided by the user: <equation 5>, wherein the user’s preferences are learned through a reinforcement learning process which assigns rewards based upon the response/action of the user such that the model parameters for learning those preferences are computed iteratively through an optimization algorithm (e.g., minimization of cross-entropy loss) but also includes a reward function in the form of probabilistic assignment of rewards (and where it is noted that the same functionality also applies to the synthetic feedback).)

In regards to claim 5, the rejection of claim 4 is incorporated and Kazemi further teaches wherein in the feedback loop the reward function is maximized.  ([p. 3395, Section 2.2, p. 3395, Section 3] In PbRL, the policy and reward estimators are implemented as two neural networks which are updated in the following steps: first, the agent takes an action, a, based on the policy network π, i.e., a = π(o). The parameters of π are optimized to maximize the sum of estimated rewards rˆ = NR(o, a) where NR is the reward network; …., wherein the reinforcement learning process learns (i.e., has model parameters that are trained to learn) the user’s preferences by maximizing the (estimated) rewards (each of which, as noted previously, is computed using a probabilistic reward function).) 

In regards to claim 6, the rejection of claim 1 is incorporated and Kazemi further teaches wherein the object is an image ([Abstract, p. 3394, Section 1, Figure 1] In this paper, we introduce the Preference-Based Image Generation (PbIG), a new method to retrieve the corresponding latent code of the user’s mental image. … We propose to adopt preference-based reinforcement learning, which learns from a user’s judgment of the generated images by a pretrained generative model., At each step, the users are required to compare a pair of generated images by a pre-trained generative model and select their preferences. The proposed framework then learns the corresponding latent representation of users’ mental images., wherein, as previously pointed out, in a general sense, the user selected images are input, in a general sense,  into the GAN in order to generate other images based on those selections (for iteratively generating images that converge to the mental image of the user) and wherein the set of features comprises at least one of the group comprising a geometrical form in the image, an orientation of the geometrical form, a color value of the geometrical form, a size of the geometrical form, a position of the geometrical form, a pixel density, and a brightness value; ([p. 3397, Section 4.2, Equation 9, Figure 2] For example, in face generation, conditioning the generated face on some facial attributes, such as the gender, hair and skin colors narrows down the problem into looking exclusively for the geometrical properties of the desired face…. In conditional setting, we provide the generator network with an interpretable code c, like facial attributes, and a random code z, which represents the subtle variations of the image., wherein the image features (corresponding to interpretable or random codes) that are determined/input into the GAN include geometrical form (shape) features such as a face or gender-specific aspects of the face (interpreted as corresponding to a shape of the face or gender-specific shape attributes of a face)  but also including specifically color attributes of the face (i.e., color attributes of an image that has the form/shape of a face), wherein, as shown in Figure 2, the (code-based) features correspond to/affect (at least in the latent/code space) the orientation (Figure 2A), color (Figures 2A, 2C – hair, 2B), brightness (Figure 2D – background or wall brightness in particular) of the iteratively selected image, wherein it is noted that the features corresponding to the interpretable code c (as well as to the random code zlast) are modified as shown in equation 9), and wherein it is noted that the claims only require one item in the list of items.)

In regards to claim 7, the rejection of claim 1 is incorporated and Kazemi further teaches wherein the feedback loop also receives preference data or profile data. ([p. 3397, Section 4.2] Even though the PbIG framework can be applied to the generative models, both in their unconditional and conditional settings, conditioning on some human-sensible attributes can benefit PbIG, by limiting the latent code search space. For example, in face generation, conditioning the generated face on some facial attributes, such as the gender, hair and skin colors narrows down the problem into looking exclusively for the geometrical properties of the desired face., wherein initial preference data in the form of a set of general image attributes (e.g., face, hair, etc.) are incorporated into the GAN framework to condition the GAN to a narrower set of responses (thereby facilitating the feedback loop-based reinforcement learning process).) 

In regards to claim 8, the rejection of claim 1 is incorporated and Kazemi further teaches wherein the repeating is stopped if a stop condition is met, and wherein the stop condition comprises at least one of a predefined number of iterations, a predetermined time period, or a delta of the reward function value is smaller than a predefined threshold value.   ([p. 3398, Section 5.1] We stopped each human-feedback experiment as soon as the user is satisfied with the generated image…. The synthetic-feedback experiments were also executed for 600 comparisons and the resultant generated images are stored to be compared by the user., wherein, for the user feedback experiments, the stopping criterion is based on the satisfaction of the user, wherein, for the synthetic feedback experiments, the stopping criterion is 600 iterations of image generation and selection, and wherein the claims require only one item from the list of items.)

Claim 11 is also rejected because it is just a system implementation of the same subject matter of claim 1 which can be found in Kazemi. It is noted that claim 11 also recites a computer readable storage medium, instructions, and processors which is also found in Kazemi (e.g., ([p. 3394, Section 1, p. 3398, Section 5, Figure 1] Our framework, which is developed based on PbRL, jointly trains a reward network, which fits a reward function to a user’s preferences, and a trainable latent code that generates the user’s mental image. More directly, the latent code optimizes the underlying function of the reward network., We train the PbIG using the Adam optimizer [20], with learning rate of 0.0002, β1 = 0.5, β2 = 0.999 and mini-batch size of 20. The algorithm is implemented in PyTorch [25]. The reward network has 4 Fully-Connected (FC) layers with 300, 300, 300, 1 nodes. Each FC layer, except the last one, is followed by a LeakyRelu activation function and a dropout layer. For all the three datasets, we train a distinct Stack-GAN++ …)

Claim 12/11 is also rejected because it is just a system implementation of the same subject matter of claim 2/1 which can be found in Kazemi.

Claim 13/12 is also rejected because it is just a system implementation of the same subject matter of claim 3/2 which can be found in Kazemi.

Claim 14/11 is also rejected because it is just a system implementation of the same subject matter of claim 4/1 which can be found in Kazemi.

Claim 15/14 is also rejected because it is just a system implementation of the same subject matter of claim 5/4 which can be found in Kazemi.

Claim 16/11 is also rejected because it is just a system implementation of the same subject matter of claim 6/1 which can be found in Kazemi.

Claim 17/11 is also rejected because it is just a system implementation of the same subject matter of claim 7/1 which can be found in Kazemi.

Claim 18/11 is also rejected because it is just a system implementation of the same subject matter of claim 8/1 which can be found in Kazemi.

Claim 19/11 is also rejected because it is just a system implementation of the same subject matter of claim 9/1 which can be found in Kazemi and Zhang.

Claim 20 is also rejected because it is just a computer program product implementation of the same subject matter of claim 1 which can be found in Kazemi. It is noted that claim 11 also recites a computer readable storage medium, program instructions, and processors which is also found in Kazemi (e.g., ([p. 3394, Section 1, p. 3398, Section 5, Figure 1] Our framework, which is developed based on PbRL, jointly trains a reward network, which fits a reward function to a user’s preferences, and a trainable latent code that generates the user’s mental image. More directly, the latent code optimizes the underlying function of the reward network., We train the PbIG using the Adam optimizer [20], with learning rate of 0.0002, β1 = 0.5, β2 = 0.999 and mini-batch size of 20. The algorithm is implemented in PyTorch [25]. The reward network has 4 Fully-Connected (FC) layers with 300, 300, 300, 1 nodes. Each FC layer, except the last one, is followed by a LeakyRelu activation function and a dropout layer. For all the three datasets, we train a distinct Stack-GAN++ …)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kazemi in view of Zhang et al. (“Reward Constrained Interactive Recommendation with Natural Language Feedback”, https://arxiv.org/abs/2005.01618, arXiv:2005.01618v1 [cs.CL], 4 May 2020, pp. 1-13), hereinafter referred to as Zhang.

In regards to claim 9, the rejection of claim 1 is incorporated and Kazemi further teaches wherein the feedback signal is a function of time varying results of an emotive … of a user, or a group of users, observing simultaneously the object.   ([p. 3394, Section 1, p. 3396, Section 4] At each step, the users are required to compare a pair of generated images by a pre-trained generative model and select their preferences. The proposed framework then learns the corresponding latent representation of users’ mental images., We also let the user select the current preference as the best generated image. If the current preference is not selected as the best generated image, we add the current preference and the best generated image as another pair to the memory., wherein the user-based feedback signal changes over time over successive iterations according to the user expression of a preference of images (including an image selected in a previous iteration) such that this user selection is indicative of the emotive state of the user (relative to image preference likes or dislikes) and wherein it is noted that the claim only requires one item from the list of items.)
However, Kazemi does not explicitly teach … analysis.  In other words, the feedback signal is indicative of the emotive state of the user as determined directly from the user’s actions (i.e., selections) without specifically performing an analysis to determine that emotive state. 
However, Zhang, in the analogous environment of generating images in an adversarial reinforcement learning framework, teaches wherein the feedback signal is a function of time varying results of an emotive analysis of a user, … ([p. 2, Section 2.2, p. 4, Section 3.2, p. 5, Section 3.3, Figure 1, Figure 5], After viewing item at, a user may comment on the recommendation in natural language (a sequence of natural-language text) xt, as feedback., We further encode the user comments in texts by an embedding layer, a LSTM and a linear mapping. Given a user comment xt, the final output of textual context is denoted as c txt t ., We assume each sentence is generated from a latent vector z ∼ p(z), where p(z) is the distribution of a latent code. Text generation is then formulated as the learning of a distribution: R p(X) = zx p(X|zx)q(zx|X)dzx, where p corresponds to a decoder and q to an encoder model, within the encoder-decoder framework; z is the latent code containing content information. The generator learns a policy πθ to generate a sequence Y = (y1, . . . , yT ) of length T. Here each yt is a token from vocabulary A., wherein a reinforcement learning-based adversarial framework learns to recommend images using natural-language textual user feedback (signal) which is analyzed (by a neural network) to determine/deduce the preferences (emotive state) of the user with respect to an image presented to that user in each step of an iterative process for arriving at an image most preferred by the user.) 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kazemi to incorporate the teachings of Zhang for the feedback signal to be a function of time varying results of an emotive analysis of a user.  The modification would have been obvious because one of ordinary skill would have been motivated to achieve improved image quality (BLEU scores) in the generation of a most desired image for a user by using an adversarial reinforcement learning framework in which the user’s natural language expression of his/her reaction to a presented image is analyzed to determine the image-related preferences of the user (Zhang, [Abstract, p. 9, Section 6, Tables 2]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kazemi in view of Li et al. (“Fast A3RL Aesthetics-Aware Adversarial Reinforcement Learning for Image Cropping,” IEEE Transactions on Image Processing, Vol. 28, No. 10, October 2019, pp. 5105-5120), hereinafter referred to as Li.

In regards to claim 10, the rejection of claim 1 is incorporated and Kazemi further teaches wherein the generation of the at least one modification to one feature of the set of features of the object further comprises: determining a harmony factor as a function of an appearance of the object ….  ([p. 3398, Section 5] Finally, we define the total similarity distance between a generated image and the desired image as a weighted average of the content and style losses. Next, the preferred image is defined as the image with the minimum perceptual loss with the desired image based on the following formulation: …where imgi , i = 1, 2 represent the images to be compared, ls(imgi) is the total similarity distance between imgi and the desired image, thc is the minimum difference between the similarity distances of img1 and img2 to be comparable, and ths is the maximum value of similarity distance between imgi and the desired image to select imgi as the preference., wherein the similarity distance between a generated image and a desired image is a harmony/aesthetic factor in the sense that it quantifies how close a generated image is to (i.e., is in harmony with) a desired image.)
However, Kazemi does not explicitly teach … and an appearance of a surrounding of the object.  In other words, although the similarity distance is directed to the content of the image, Kazemi does not clearly disclose that that distance specifically takes into account any particular image content that may be around content of particular interest within the image.
However, Li, in the analogous environment of generating images in an adversarial reinforcement learning framework, teaches wherein the generation of the at least one modification to one feature of the set of features of the object further comprises: determining a harmony factor as a function of an appearance of the object and an appearance of a surrounding of the object.  ([pp. 5108-5109, Section IIIC, Figure 9], After obtaining the aesthetics evaluation network for cropped images, the generated aesthetic scores are used to define the reward function of our reinforcement learning framework. When the agent takes an action, the difference of the aesthetic scores between the new cropping window and the last one can be utilized to compute the reward for this action. More detailed, if the aesthetic score of the new cropping window is higher than that of the last one, the agent will get a positive reward. …Hence, the foundation of our aesthetics-aware reward function r’_t is formulated as:<equation 2> where, f (∗) is the aesthetic score predicted by the evaluation network, I (t+1) i and I (t) i are the new cropped image and the last one respectively, and sign(∗) denotes the sign function., wherein a reinforcement learning-based framework learns to maximize a measure of the aesthetics of an image by automatically (and adversarially)  generating new images (for evaluation) by cropping that image such that this system modifies spatial (cropping) features of the image using the aesthetic function (harmony factor) which characterizes the aesthetics/harmony of an object/content of interest within that image relative to the content of that image (subject to potential cropping) which surrounds that object/content of interest (as can be seen in various successive images in Figure 9)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kazemi to incorporate the teachings of Li for the generation of the at least one modification to one feature of the set of features of the object to further comprise determining a harmony factor as a function of an appearance of the object and an appearance of a surrounding of the object.  The modification would have been obvious because one of ordinary skill would have been motivated to achieve improved accuracy and efficiency in the generation of aesthetically pleasing images by using an adversarial reinforcement learning framework in which the aesthetics, such as associated with image cropping, are quantified in that framework to effectively facilitate the sequential decision process of convergence to satisfying generated images (Li, [Abstract, p. 511, Section V, Tables II-IV]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Quanz et al. (“Machine learning based co-creative design framework”, https://arxiv.org/pdf/2001.08791.pdf, arXiv:2001.08791v1 [cs.HC], 23 Jan 2020, pp. 1-16) teach a GAN reinforcement learning framework for image content design facilitation with a human user in the loop.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124